Title: To Thomas Jefferson from Etienne Lemaire, 11 August 1807
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            De Washington City Ce 11 aoust 1807
                        
                        Ausitot resû L’honneur de la votre tous de suite. Je mesuy Eñpraice De vous fair parvenir vótre demand et
                            Jespaire que vous l’orré Recû avant la presante. Monsieur Jé aprie avec satisfaction que vous Jouisée D’une Bonne Sentez
                            de même que votre honorable famille, sil vous plai Bien mes Respecque—Le gouverneur Lowis, A passez quatre j’our Eñ
                            vergini, et est De Retour ÿer—Je fini avecque un Sincer atachêment. Votre tres hunble étres obeisant Serviteur—
                        
                            Etienne Lemaire
                            
                        
                        
                            La petite famille icy Se porte Bien, jé de chargé la Blanchiseuse le quatre du Courant, nous ne somme
                                plus Que sept et 3. Enfeant, y les bon de vous dire que daugherty est racommodé avec son Êpouse, le neigre qui garde
                                les Mouton, me demande differant articles, qui est des soullie et quel aûttre Chôsse—
                        
                    